Citation Nr: 1403326	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable disability rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to February 1971.  The Veteran's decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Louis, Missouri, that denied service connection for right ear hearing loss and denied a compensable rating for service connected left ear hearing loss.

The Veteran presently seeks to reopen a claim of service connection for right ear hearing loss, last denied in September 1972.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, he must submit new and material evidence.  The  Board is required to address this issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for right ear hearing loss, on the merits, and an increased disability rating for left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1972 rating decision, the RO denied the Veteran's claim of service connection for right ear hearing loss; the Veteran did not file a notice of disagreement and no additional evidence was submitted within the appeals period.  Thus, the September 1972 rating decision is final.

2.  Evidence received since the September 1972 rating decision is not duplicative or cumulative of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.  The unappealed September 1972 rating decision that denied the claim of service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received subsequent to the September 1972 rating decision is new and material; and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Specific to requests to reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claim to reopen for service connection for right ear hearing loss, any deficient notice for that claim is not prejudicial to the Veteran.

Reopening Service Connection for Right Ear Hearing Loss

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has current bilateral hearing loss that is manifested as a result of exposure to acoustic trauma experienced during his period of active service.  Because the Veteran did not submit a notice of disagreement to the September 1972 rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145   (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In July 1972, the Veteran filed a claim of service connection for bilateral hearing loss.  In September 1972, the RO granted service connection for left ear hearing loss, and denied service connection for right ear hearing loss.  At the time of the rating decision, the evidence of record consisted of the Veteran's service treatment records which included audiometric examinations taken during the Veteran's entrance examination in April 1968 and during his exit examination in February 1971.  The Veteran was notified of this decision and of his procedural rights by letter in October 1972.  The Veteran did not submit any new and material evidence or a notice of disagreement within a year of the decision, thus, the September 1972 rating decision became final.

The evidence received since the September 1972 rating decision includes a VA examination diagnosing sensorineural hearing loss in the right ear.  This evidence is new as it was not part of the record at the time of the September 1972 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that the Veteran currently has hearing loss in the right ear.  Therefore, the evidence is new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened; and the appeal is, to this extent only, granted.  


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for right ear hearing loss, on the merits, and an increased disability rating for left ear hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

With regard to the issue of service connection for right ear hearing loss, the Veteran asserts that he worked on the flight line and around helicopters and jet aircraft during active military service.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that he received a Combat Action Ribbon for combat service in Vietnam.  As such, exposure to acoustic trauma is conceded.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's diagnosed right ear hearing loss is related to such in-service exposure.

A review of the Veteran's service treatment records reveals an April 1968 hearing examination conducted during enlistment that shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-
-5
LEFT
-5
-5
-10
-
0

A February 1971 hearing examination conducted during separation from active service shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
20
20
LEFT
40
30
25
35
40

Following separation from service, in August 2010, the Veteran was afforded a VA examination.  However, the examiner noted that the Veteran misrepresented his hearing and, therefore, his responses were not considered reliable.  Testing was halted, and the results were not reported.  The Veteran was scheduled for a VA examination in August 2012, but failed to appear.

The Veteran was afforded another VA audiological examination in December 2012.  At the time of the examination, he stated that he had experienced excessive noise during active service.  He also reported that he suffered from bilateral hearing loss immediately after service.  The diagnosis was sensorineural hearing loss in the right ear.  However, the examiner indicated that she could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.

In January 2013, the same VA examiner provided a medical opinion regarding the etiology of the Veteran's right ear hearing loss.  The examiner referenced the Institute of Medicine's report on noise exposure in the military, which concluded that there was no scientific basis on which to conclude that hearing loss that appeared many years after noise exposure could be casually related to that noise exposure if hearing was normal immediately after the exposure.

The examiner found that due to the Veteran's normal hearing in the right ear at separation and the research that does not support a delayed onset of hearing loss when hearing is normal after exposure, it was less likely than not that the Veteran's right ear hearing loss was related to military noise exposure.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.

Moreover, the Veteran asserts that his hearing loss is attributed to his combat service.  As noted above, where a Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Moreover, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v. Shinseki, 682 F.3d 988   (Fed. Cir. 2012). 

In this case, the VA examiner merely relied on the Institute of Medicine's report on noise exposure in the military in finding that the Veteran's current right ear hearing loss was not likely related to service.  The VA examiner, however, failed to comment on the apparent decease in right ear hearing acuity from the time period between his entrance into service and his separation.  As noted above, puretone thresholds in the right ear during this period decreased substantially, as follows:




HERTZ



500
1000
2000
3000
4000
04/68
-5
-5
-10
-
-5
02/71
20
25
10
20
20
While the Veteran did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385 during this time period, there was clearly an shift in threshold of hearing acuity.  Moreover, the VA examiner did not address the Veteran's lay statements regarding the onset and continuity of hearing problems since service, to specifically include his statements that he had hearing loss shortly after service.

As such, the Board finds that the Veteran should be afforded a new VA examination by an examiner that has not previously examined the Veteran to address the foregoing in determining the likely etiology of his asserted right ear hearing loss.

As to the issue of an increased disability rating for the service-connected left ear hearing loss, the claim being remanded hereinabove is inextricably intertwined with such claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the issue of service connection for right ear hearing loss must be addressed before the Board renders a decision on the increased disability rating claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted hearing loss should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall thereafter make arrangements for the Veteran to be afforded an appropriate examination by a VA otolaryngologist that has not previously examined the Veteran.  The claims file and a copy of this remand must be made available to the examiner. 

The VA otolaryngologist is requested to review the Veteran's entire claims file and record a detailed history of in-service and post-service noise exposure of the Veteran. 

The VA otolaryngologist must also consider the competent statements of the Veteran and other lay statements of record as to the onset and continuity of hearing loss since military service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.); see also Dalton v. Nicholson, 21 Vet. App. 23   (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file.

After examination of the Veteran and a review of the 
entire evidence of record, the VA otolaryngologist must provide an opinion as to whether it is at least as likely as not that the onset of the Veteran's right ear hearing loss is traceable to his period of active service, to specifically include noise exposure during combat.

In doing so, the examiner must address the apparent decrease in right ear hearing acuity as demonstrated in the service treatment records from April 1968 to February 1972.

Regarding the basis for the opinion, the examiner must also comment on the likelihood that the likely multiple incidents of loud noises experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

The VA otolaryngologist is advised the absence of 
evidence of treatment for hearing loss disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


